OPINION OF THE COURT
Buckley, P.J.
On a Friday afternoon, the grand jury lacked the votes necessary to take action. The foreperson so advised the prosecutor. Hearing this, the prosecutor requested the grand jury to cease deliberations and return the following week for additional testimony. This stoppage was a hiatus in procedure, not a termination of deliberations. This interim stoppage does not amount to a grand jury dismissal of the charges. The dismissal should be reversed and the indictment reinstated.
On March 3, 1999, 13-year-old Nasheem and his 15-year-old sister, Naiecha, testified before a grand jury as follows: They were in their home one afternoon the previous December when a stranger rang the doorbell, looking for Dennis (their mother’s boyfriend). While telling the stranger that Dennis wasn’t there, Nasheem acknowledged to him that Dennis drove a red Nissan. The stranger asked for some writing material to leave his number. As Nasheem went to get a pen and paper, he left the door ajar. When he returned, he found that the stranger had entered the house uninvited. As the stranger was writing down his number, the telephone rang. It was for Naiecha, who came downstairs to answer the call.
Acting as if he were about to leave but couldn’t find his keys, the stranger walked into the living room. By depressing the receiver, he disconnected Naiecha’s telephone conversation with her girlfriend. The stranger then pulled a black and silver gun from his waist area and asked the children where there was money in the house. Nasheem told him that their mother kept her money in her room with the door locked. At the stranger’s direction, the three went upstairs where the stranger put on latex gloves, tried the knob of the bedroom door, and then tried to kick open the door.
The doorbell rang, and the stranger ordered the children into Naiecha’s room, telling them to stay there. He left the house just as Naiecha’s girlfriend arrived, concerned about her lately interrupted telephone conversation.
According to police testimony before the grand jury, the children viewed a lineup at the police station in February, each in*47dependently identifying defendant as the stranger. The children’s mother testified that: (1) she neither knew nor had ever met defendant; (2) she had never given him permission to enter her home; (3) nothing was missing from the premises; and (4) she had a boyfriend named Dennis who resided elsewhere.
At the grand jury’s request, Dennis was called as a witness, testifying that he did not know defendant nor had he ever given defendant permission to enter his girlfriend’s premises. Defendant opted to testify, offering an alibi.
On Friday, March 19, 1999, the prosecutor instructed the grand jury on the law. She asked them to commence deliberations on the charges of burglary, attempted robbery, criminal possession of a weapon, menacing, endangering the welfare of a child and harassment. Later that day, the foreperson advised the prosecutor, off the record, that the grand jury was having difficulty reaching a decision. The prosecutor then went before the grand jury and asked them to stop their deliberations so that she could present to them an additional witness.
Early the following week, the prosecutor reconvened the grand jury and summoned this witness who placed defendant in the vicinity of the crime on the date and time in question. The prosecutor again instructed the grand jury on the law and asked them to vote on the case. This time, the requisite majority returned a true bill, indicting defendant for several crimes. Thereafter, the motion court granted defendant’s motion to dismiss the indictment as defective.
At common law the grand jury could not dismiss a charge against the person without endorsing on the back of the bill “not a true bill.” In 1881, in New York, a statute codified this requirement that a grand jury endorse or file its finding of dismissal in order to dismiss a charge.
“When the grand jury have heard the evidence, if they think it a groundless accusation, they used formerly to endorse on the back of the bill, ‘ignoramus;’ or, we know nothing of it; intimating, that though the facts might possibly be true, that truth did not appear to them: but now, they assert in English, more absolutely, ‘not a true bill;’ and then the party is discharged without farther answer.” (W. Blackstone, Commentaries on the Laws of England, A Facsimile of the First Edition of 1765-1769, vol IV, Of Public Wrongs [1769], at 301 [University of Chicago Press] [emphasis added]).
Our own grand jury system is patterned after the English system as above described by Blackstone. The Code of Criminal Procedure, as first enacted, states in relevant part:
*48“§ 268. Indictment must be found by twelve grand jurors and indorsed by foreman. An indictment cannot be found without the concurrence of at least twelve grand jurors. When so found it must be indorsed, ‘A true bill,’ and the indorsement must be signed by the foreman of the grand jury.”
“§ 269. If not so found, depositions, etc., must be returned to the court, with dismissal indorsed. If twelve grand jurors do not concur in finding an indictment, the depositions (and statement, if any) transmitted to them, must be returned to the court, with an indorsement thereon, signed by the foreman, to the effect that the charge is dismissed” (emphasis added).
These two sections, with several incidental amendments, were the law of this state for nearly a century until replaced by the Criminal Procedure Law on September 1, 1971. Thus, (1) as the common law required its “ignoramus” or “not a true bill” for discharge of the groundless accusation, (2) the Code of Criminal Procedure required “an indorsement thereon, signed by the foreman, to the effect that the charge is dismissed”; and now, (3) section 190.75 (1) of the Criminal Procedure Law requires that “the grand jury must, through its foreman or acting foreman, file its finding of dismissal with the court by which it was impaneled” (emphasis added).
Nevertheless, even when confronted with this statutory requirement of grand jury action from common law to the CPL, defendant still contends that “failure to indict constitutes dismissal.” In fact, defendant has offered no substantial evidence that overcomes the presumption of regularity to prove that a failure to indict constitutes dismissal.
“In the absence of any specific proof, the law presumes that the statutory requirements were satisfied. Under this ‘presumption of regularity' the law further presumes that no official or person acting under an oath of office will do anything contrary to his official duty, or omit anything which his official duty requires to be done. Substantial evidence is necessary to overcome that presumption. There is no such substantial evidence in this case.” (People v Dominique, 90 NY2d 880, 881 [1997]; see also People v Lynch, 171 Misc 2d 310 [1997]; Prince, Richardson on Evidence § 3-120 [Farrell 11th ed]; Fisch, New York Evidence § 1134 [2d ed].)
*49New York law has long required some formality to a grand jury’s dismissal action (see e.g. Matter of Osborne, 68 Misc 597, 601 [1910] [“a grand jury can act only in the manner prescribed by law, that when it so acts a certain definite legal result must follow, and that such result can be expressed only in either one of the two formulas: ‘A true bill found’ or ‘charge dismissed’ ”]; People v Kelly, 140 Misc 377, 379 [1931] [“In order that it can be said that there has been a dismissal within the meaning of the Code, definite action must be shown to have been taken by the grand jury”]; People v Davis, 114 Misc 2d 645, 647 [1982] [“To constitute a dismissal, some definite action must have been taken by a Grand Jury”]).
This is a case about the termination of deliberations by action of the grand jury. The directions and “menu” for such action are set forth in five sections of article 190 of the Criminal Procedure Law, entitled “The Grand Jury and Its Proceedings” (listed in order of consideration here), namely: CPL 190.75, 190.05, 190.60, 190.25 (1) and 190.71. Enacted in 1970 after “[t]he Bartlett Commission comprehensively studied the entire body of law * * *” (People v Collier, 72 NY2d 298, 302 n 1 [1988]), the CPL replaced the old Code of Criminal Procedure, which had been the law since 1881.
People v Wilkins (68 NY2d 269 [1986]) provides insight as to the issue before this Court, namely: whether a hiatus in deliberations amounts to a grand jury dismissal. The Court there observed (id. at 273-274):
“The comprehensive statutory scheme regulating Grand Jury proceedings does not contemplate the termination of deliberations without some action by the Grand Jury. Thus, CPL 190.60 gives the Grand Jury a limited range of dispositions after hearing and examining evidence, including either indicting the defendant or dismissing the charges.”
In short, the grand jury must act upon one of the options provided by statute (Mooney v Cahn, 79 Misc 2d 703, 705 [1974]; 32 NY Jur 2d, Criminal Law § 1094).
In People v Foster (182 Misc 2d 863, 867 [1999]), the motion court correctly stated that the statutory scheme required the grand jury to “exercise one of the options provided in CPL 190.60; it cannot fail to act.” But the court incorrectly concluded that the failure to vote a true bill constituted no true bill, and on that basis we reversed (279 AD2d 317 [2001]).
CPL 190.75 (1) provides that (1) where evidence before a grand jury “is not legally sufficient to establish” whether the *50individual under investigation has committed a crime, or (2) where the panel “is not satisfied that there is reasonable cause to believe that such person committed such crime,” the grand jury “must * * * file its finding of dismissal with the court by which it was impaneled.” Where there has been such a dismissal, there can be no further grand jury action on that matter without leave of court (CPL 190.75 [3]).
Here, the motion court reasoned that at the time the foreperson told the prosecutor that the grand jury could not reach a decision, the panel had, in effect, concluded no true bill, by reason of insufficient evidence. Under this reasoning, submission of additional evidence without leave of court was not allowed. Specifically, the motion court held that
“[i]f the Grand Jury fails to vote for indictment, the Grand Jury has dismissed the charge and no separate vote is required as to whether to dismiss, as a dismissal is not an affirmative action * * *. [T]here-fore, no separate vote is necessary or warranted to conclude the Grand Jury’s action on the matter. * * * [T]he court finds that the Grand Jury voted and failed to have the concurrence of twelve jurors voting for an indictment. Accordingly, the Grand Jury dismissed the charges submitted.”
This was error. Surely a grand jury cannot be denied further deliberations once it has taken a single, inconclusive, preliminary vote.
The grand jury never formally filed a “finding of dismissal” in this case. It never indicated, even informally, an intention to act in that regard. There having been no dismissal, the grand jury was not barred from further consideration of the case without leave of court (cf., People v Montanez, 90 NY2d 690 [1997]). True, the foreperson indicated a momentary stalemate. This, however, was indecision, not a decision to dismiss, or a decision to vote no true bill.
Here, on the record, the prosecutor told the grand jury that she had been “informed by your Foreperson that you would not be able to come to a decision either way; is that correct, Mr. Foreperson?” The foreperson acknowledged, “This is correct.” The prosecutor then instructed the jurors: “Cease deliberations on this case at this time, and I will attempt to bring in additional witnesses and give you additional testimony * * * and at that time sometime next week I will ask you to consider these charges again.”
*51The foreperson was motivated by the grand jury’s difficulty in reaching any decision. She understood that the grand jury was still deliberating and would be unable to reach a decision before they broke for the weekend. The prosecutor’s instruction to cease deliberations “on this case at this time” was valid under the circumstances. The prosecutor would never have asked the foreperson for a temporary stoppage if the grand jury had reached a decision either way.
CPL 190.75. Under the Criminal Procedure Law enactment, the powers of the grand jury now include dismissal of the charges before it only “in [accordance with] section 190.75” (CPL 190.60 [4]). A major change from the prior Code of Criminal Procedure is found in CPL 190.75 (3), which prevents a judge from resubmitting a dismissed charge to a grand jury on his or her own motion more than once (see Preiser, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, CPL 190.75).
The maxim expressio unius est exclusio alterius applies in the construction of statutes, namely, “where a law expressly describes a particular act, thing or person to which it shall apply, an irrefutable inference must be drawn that what is omitted or not included was intended to be omitted or excluded” (McKinney’s Cons Laws of NY, Book 1, Statutes § 240). Accordingly, the Legislature would have so provided under CPL 190.75 if it had intended that a hiatus in deliberations would amount to dismissal of the charges. Since the Legislature did not so provide, we must infer that what was not included was intended to be excluded. In other words, a hiatus in deliberations does not amount to dismissal of the charges.
Several recent cases involve the interpretation of CPL 190.75 (3). People v Wilkins (68 NY2d 269 [1986]) holds that when a prosecutor withdraws a case from the grand jury after presentation of the evidence, this withdrawal is the equivalent of a dismissal by the first grand jury. Wilkins further holds that the prosecution may not resubmit the charges to the second grand jury without the consent of the court. In the case at bar, however, the prosecutor did not withdraw the case from the grand jury after the presentation of evidence.
In People v Montanez (90 NY2d 690 [1997]), the grand jury had voted a no true bill on a robbery charge. When the vote sheet was given to the Assistant District Attorney, in the presence of the grand jury, his surprise by the vote was visible. Shaking his head in apparent disbelief before the grand jury, he walked out of the room. The vote was never filed. The grand *52jury, on its own initiative, then heard further testimony. The grand jury was recharged, revoted the case and indicted the defendant for robbery and assault. The trial court, however, dismissed the robbery charge, holding that (1) the grand jury’s reconsideration was not sua sponte, and (2) the prosecutor’s actions had impaired the integrity of the proceedings to the defendant’s prejudice. The Third Department reinstated the indictment (225 AD2d 233 [1996]), holding that the grand jury had acted completely on its own, and that the prosecutor had done nothing wrong. In reversing the Appellate Division and determining that the resubmission of the robbery charge violated the mandate of CPL 190.75 (3), the Court of Appeals wrote (90 NY2d at 695):
"Once the Grand Jury has indicated its rejection of the People’s evidence [citation omitted], then the customarily unfettered prosecutorial discretion in dealing with the Grand Jury is checked by the necessity of judicial authorization to resubmit. The prosecutor may not unilaterally intervene in the proceedings in any manner which causes or contributes to the Grand Jury’s decision to reconsider its action.”
In the case at bar, however, the grand jury never indicated its rejection of the People’s evidence, so the sua sponte requirement of Montanez does not apply here. Our grand jury simply had not made any decision.
In People v Gelman (93 NY2d 314 [1999]), when the People presented evidence to the first grand jury, only two witnesses testified — a fireman who fought the blaze, and a fire inspector who testified that the fire was not natural or accidental. Neither witness identified the defendant as the owner of the building or linked him in any way to the fire. The Assistant District Attorney asked the grand jury to extend its term for the purpose of hearing additional witnesses in the case, but the panel voted not to extend its term. The People then withdrew the case and without judicial approval resubmitted it to a new grand jury, calling 16 witnesses. The Court held there was no decision by the grand jury, but rather a withdrawal of the charges by the People. Also, the People were not required to seek judicial approval to resubmit the charges to a second grand jury panel after the matter was withdrawn from the first. In the case at bar, however, there was no decision and no withdrawal of the charges by the People.
*53CPL 190.05 defines and describes the grand jury’s general functions, including “to take action with respect to such evidence as provided in section 190.60.”
CPL 190.60 sets forth the action to be taken by a grand jury. It may
“1. Indict a person for an offense, as provided in section 190.65;
“2. Direct the district attorney to file a prosecutor’s information with a local criminal court, as provided in section 190.70;
“3. Direct the district attorney to file a request for removal to the family court, as provided in section 190.71 of this article;
“4. Dismiss the charge before it, as provided in section 190.75;
“5. Submit a grand jury report, as provided in section 190.85” (emphasis added).
This section simply presents a menu of the actions available to the grand jury. (The prior Code of Criminal Procedure had no analogue and did not focus on what action a grand jury may take after it has heard and examined evidence.) Each course of action is more fully described in the sections specified in the respective subdivisions. Thus, section 190.60 specifically states what course of action a grand jury may take, including the dismissal of the charge as provided in section 190.75.
CPL 190.25 (1) specifies that 16 members constitute a grand jury quorum, and that at least 12 members must concur in the “finding of an indictment, a direction to file a prosecutor’s information, [or] a decision to submit a grand jury report and every other affirmative official action or decision” (emphasis added). Since CPL 190.25 (1) is not totally clear on its face with respect to the meaning of “affirmative official action or decision,” we cannot use the plain-meaning doctrine to understand the section. This doctrine, as applied to this case, is too restrictive. It ignores other sources and evidence of legislative intent, such as context, legislative history and the purpose of the enactment. In the prevailing view of the Court of Appeals, the duty of the courts in statutory interpretation is to determine the legislative intent through examination of all available legitimate sources. (Matter of Sutka v Conners, 73 NY2d 395, 403 [1989]; Matter of Albano v Kirby, 36 NY2d 526, 529-531 [1975]; Matter of Petterson v Daystrom Corp., 17 NY2d 32, 38 [1966].) As Chief Judge Breitel wrote in New York State Bankers Assn. v Albright (38 NY2d 430, 436 [1975]), “[a]bsence of facial ambiguity is * * * rarely, if ever, conclusive. The words men use are never absolutely certain in meaning; the *54limitations of finite man and the even greater limitations of his language see to that. Inquiry into the meaning of statutes is never foreclosed at the threshold.”
The holding of the motion court in this case is based upon its interpretation that CPL 190.25 (1) means “dismissal is not an affirmative action.” This was error.
The requirement of concurrence by 12 for “other affirmative official action” was introduced in 1970.
The Court of Appeals, in People v Collier (72 NY2d at 302), has authoritatively interpreted the meaning of “affirmative official action” as used in CPL 190.25 (1), observing:
“The language is hardly — and, we conclude, not materially — different. Indeed, had the Legislature intended to change such a basic provision of the Criminal Procedure Law after nearly a century, surely it would have said so. Neither the words of the statute nor its history reveal any intention to rewrite the law in this respect.” (Emphasis added.)
Further,
“The original Practice Commentary * * * notes that the only new part of the statute was the requirement that at least 12 grand jurors concur for official actions other than the finding of an indictment or filing of a report, which had not been specified in the Criminal Code.” (Id.; emphasis added.)
In smn, the Court of Appeals has concluded that the words “affirmative official action” in this statute are “not materially different” from “official actions.”
CPL 190.71. The power to direct a district attorney to file a request for removal to Family Court is one of the five actions listed in CPL 190.60 that may be taken by a grand jury. Significantly, neither dismissal of the charge nor the direction to request removal to Family Court is set forth in CPL 190.25 (1). Undoubtedly, the latter is an “affirmative official action” requiring the concurrence of at least 12 members. By the same token, dismissal of the charge must also be such an “affirmative official action.”
Having considered the legislative intent in the comprehensive statutory scheme of article 190, the meaning of “affirmative official action” as interpreted in People v Collier (72 NY2d 298 [1988]), and the exclusion from CPL 190.25 (1) of both the *55request for removal to Family Court and the dismissal of the charge, we now turn to the rule of ejusdem generis, the principle of statutory interpretation that a general statutory term should be understood in light of the specific terms which surround it (Hughey v United States, 495 US 411, 419 [1990]). Applying this principle to CPL 190.25 (1), the statute can only be understood to require the concurrence of at least 12 members to take action as required by CPL 190.60 (including dismissal of the charge before it) and every other official action or decision, including the calling of a witness or the granting of immunity to a witness.
No provision of the statute, nor any controlling case law, leads to a contrary conclusion. Indeed, recent case law in this Court compels us to reverse the motion court’s dismissal order. In People v Foster (279 AD2d 317 [2001]), the foreperson told the prosecutor that the grand jury did not have the necessary majority either to dismiss or to vote a true bill. The motion court in Foster interpreted the statute to say that inability to reach an affirmative decision on indictment at any point in deliberations constituted the equivalent of dismissal. In reversing the motion court and rejecting this interpretation, we unanimously held that a minimum of 12 votes was required in order to indict or to dismiss. As we noted there, an inference of dismissal from the grand jury’s failure to tally 12 votes for a true bill is not valid. An inference of indictment from the grand jury’s failure to garner 12 votes for dismissal would be equally invalid.
The only distinguishing factor between People v Foster and the case at bar is this: In Foster, the foreperson specifically invited the prosecutor to present additional evidence. As in Foster, the grand jury in the case before us was in the midst of deliberations, even though it was unable to reach a decision. Clearly, the foreperson’s initiative in telling this to the prosecutor implied an openness to the introduction of further evidence. Based upon the above interpretation of the relevant sections of CPL article 190, the holding of Foster should not be limited to situations where a temporarily stalemated grand jury formally requests additional evidence.
Shortly after Foster, this Court had occasion to revisit the issue in People v Medina (283 AD2d 250 [2001]). As in the case at bar, the Medina grand jury indicated that it was stalled on whether to vote a true bill or dismiss the charges. The prosecutor was ready to withdraw the case and present it to a new grand jury, when the criminal court judge granted an exten*56sion to hold over the charged individual and directed the prosecutor to permit the existing panel to deliberate for another day. After further deliberations the next day, the grand jury voted a true bill on four felony counts. Later that same day, the prosecutor presented additional evidence and asked the grand jury to consider a fifth count, on which it then voted a supplemental true bill. As in Foster, the motion court dismissed the entire, consolidated indictment on a familiar ground: failure to vote a true bill initially (notwithstanding a lack of an affirmative vote to dismiss) constituted an action equivalent to dismissal. On appeal, we reversed unanimously, again holding that the lack of 12 votes to indict cannot be construed as the equivalent of a dismissal. Therefore, Medina stands as further precedent for reversal of the order now before us.
In the past two years, this Court has twice unanimously ruled that no inference of dismissal can be drawn from a grand jury’s momentary inability to vote out a true bill of indictment. A court is an institution whose adherence to soundly reasoned precedent is essential to our system of jurisprudence (see People v Hobson, 39 NY2d 479, 487-491 [1976]). The doctrine of stare decisis stands as a check on a court’s temptation to overrule recent precedent. Only compelling circumstances should require us to depart from this doctrine (Cenven, Inc. v Bethlehem Steel Corp., 41 NY2d 842, 843 [1977]). By no means does this case warrant such departure.
Accordingly, the order of the Supreme Court, Bronx County (Peter Benitez, J.), entered on or about July 31, 2000, which granted defendant’s motion to dismiss indictment number 1559/99, charging him with burglary in the first degree, attempted robbery in the first degree and other crimes, should be reversed, on the law, the motion denied and the indictment reinstated.